Case: 13-20086          Document: 00512149882               Page: 1       Date Filed: 02/20/2013




            IN THE UNITED STATES COURT OF APPEALS
                                                                                    United States Court of Appeals
                                                                                             Fifth Circuit
                              FOR THE FIFTH CIRCUIT                                      FILED
                                       _____________________                         February 20, 2013

                                           No. 13-20086                                 Lyle W. Cayce
                                       _____________________                                 Clerk

In re: CARL HENRY BLUE,

                 Movant
------------------------------------------------------
Consolidated with 13-70008

CARL HENRY BLUE,

                Petitioner - Appellant

v.

RICK THALER, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

                Respondent - Appellee

                                   __________________________

                 Appeals from the United States District Court for the
                         Southern District of Texas, Houston
                                    4:05-CV-2726
                             __________________________

Before HIGGINBOTHAM, SMITH, and HAYNES, Circuit Judges.

PER CURIAM:*

        Carl Blue is scheduled for execution on Thursday, February 21, 2013.


        *
          Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be published and
is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
    Case: 13-20086    Document: 00512149882   Page: 2   Date Filed: 02/20/2013




The factual and procedural history of his case appear in earlier decisions of
this Court. District Judge Hoyt has in a careful opinion described Mr. Blue’s
most recent filing and concluded that his present effort is a successive writ
requiring its transfer to this Court. We are persuaded for essentially the
reasons stated by Judge Hoyt that the present request is properly
denominated as a request for leave to file a successive writ, and we conclude
that the requirements of 28 U.S.C. § 2244(b)(2) are not met. Accordingly, we
DENY Blue’s request for a certificate of appealability and further DENY his
motion for a stay of execution.